DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-6, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN106712125) in view of Yang et al. (US 2021/0351597).
	Regarding claim 1, Li teaches a method (see Abstract; fig. 1-3; [0025-0052]) for capacity expansion of an energy storage system (see figure 2: a combined home energy storage system), applied to a controller in the energy storage system, the energy storage system further comprising one or more first energy storage devices (fig. 2: main battery 30), a charge/discharge power converter (fig. 2: a main power conversion unit 60), and one or more second energy storage devices (fig. 2: N batteries 10) to be added into the energy storage system (see par. [0025]; As shown in FIG. 1 , the combined home energy storage system includes: N batteries 10 to be assembled, N battery management units 20, main batteries 30, N connectors 40 and a main battery management unit 50), wherein the one or more second energy storage devices have a same value of a characteristic parameter (see figs. 1-2: the same or similar reference numerals denote the same or similar elements or elements having the same or similar functions, and thus the batteries Bl, B2…BN to be combined having similar reference numerals may be the same elements), the method comprises: acquiring the value of the characteristic parameter of the second energy storage devices as a target characteristic value, (see par. [0029] and [0053]; the main battery management unit 50 communicates with each battery management unit to receive status information and an ID signal of a corresponding battery to be combined transmitted by each battery management unit, upon receiving status information and an ID signal of any one battery to be combined; and main battery management unit 50 determines whether that voltage difference between the voltage of the battery to be combine and the voltage of the main battery 30 
However, Li does not explicitly teach controlling the charge/discharge power converter to charge or discharge the first energy storage devices until a proximity of a value of the characteristic parameter of at least one of the first energy storage devices to the target characteristic value.
Yang teaches in the self-balancing mode, the main bidirectional switch 122 remains open (thus the converter circuit 130 is not working) while the switches 124A-B for one or more battery cell packages 152A-B are closed to allow charge to flow from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of Li in order to balance any, or all of the battery cells connected to the power converter module.
Regarding claim 4, furthermore Li discloses the method for capacity expansion of an energy storage system, wherein in a case that the second energy storage devices (N batteries 10) are to be added by parallel connection (see figures 1 and 2), the controlling the charge/discharge power converter to charge or discharge the first energy storage devices until a proximity of a value of the characteristic parameter of at least one of the first energy storage devices to the target characteristic value is less than a preset proximity comprises: controlling the charge/discharge power converter to charge or discharge the first energy storage devices until the proximity of the value of the characteristic parameter of each of first energy storage devices to be connected in 
Regarding claim 5, furthermore Li discloses the method for capacity expansion of an energy storage system, wherein the first energy storage devices (main battery 30) and the second energy storages device (N batteries 10) are storage batteries, and the characteristic parameter is at least one of voltage, battery capacity, and state of charge, SOC (see par. [0029]; the battery expansion signal is obtained, the main battery management unit 50 determines whether the voltage difference between the voltage of the battery to be assembled and the voltage of the main battery 30 is within the preset range, and determines whether the voltage difference is within the preset range).
Regarding claim 6, furthermore Li discloses the method for capacity expansion of an energy storage system, wherein the proximity is an absolute value of difference, and the preset proximity is a preset threshold, (see par. [0029] and [0032]).
Regarding claim 10, further Yang discloses the method for capacity expansion of an energy storage system according to claim 1, wherein the controlling the charge/discharge power converter to charge or discharge the first energy storage devices comprises: controlling the charge/discharge power converter to charge one of the first energy storage devices if a value of the characteristic parameter of the first 
Regarding claim 11, further Yang discloses the method for capacity expansion of an energy storage system, further comprising: controlling, after the second energy storage devices are added into the energy storage system, the charge/discharge power converter to perform deep charge/discharge and SOC re-calibration on the first energy storage devices and the added second energy storage devices, (see figures 2C-D and par. [0029-0031]).
Regarding claim 12, furthermore Li discloses an energy storage system (see Abstract; fig. 1-3; [0025-0052]), comprising: a controller (fig. 2: 50), a first energy storage device (fig. 2: main battery 30), a charge/discharge power converter (fig. 2: power conversion unit 60), and a second energy storage device (fig. 2: N batteries 10) which is to be added into the energy storage system (see par. [0025]; As shown in FIG. 1 , the combined home energy storage system includes: N batteries 10 to be assembled, N battery management units 20, main batteries 30, N connectors 40 and a 
Regarding claim 13, furthermore Li discloses the energy storage system, wherein in a case that the charge/discharge power converter (60) is a DC/AC converter, another side of the charge/discharge power converter is an AC side connected to an AC power supply and/or an AC load, (see par. [0040-0041]).
Regarding claim 14, further Yang discloses the energy storage system, wherein in a case that the charge/discharge power converter is a DC/DC converter (figs. 1-2: 130), another side of the charge/discharge power converter is a DC side connected to a DC power supply and/or a DC load, via another DC/DC converter (see par. [0023]; the converter circuit 130 may be any type of converter, such as a four-switch buck boost type converter or other DC-DC converter); and furthermore Li discloses another side of 
Regarding claim 15, furthermore Li discloses the energy storage system, wherein the DC power supply is a photovoltaic module or an energy storage device, (see par. [0026]; the N batteries 10 to be assembled and the main batteries 30 are used to store various forms of electrical energy converted from energy, for example, the electrical energy converted from solar energy).
Regarding claim 16, furthermore Li discloses the energy storage system, wherein the AC power supply is a power grid or an AC generator, (see par. [0040-0041]).
Regarding claim 17, further Yang discloses the energy storage system, wherein the controller (140) is: an internal controller of the charge/discharge power converter, or a system controller, (see figures 1 and 2).
7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN106712125) in view of Yang et al. (US 2021/0351597) and further in view of Vickery et al. (US 11,271,255).
	Regarding claim 8, the combination of Li and Yang teach the method for capacity expansion of an energy storage system according to claim 5, but Li and Yang do not explicitly teach wherein in a case that the characteristic parameter is battery capacity or SOC, the target characteristic value is obtained from factory-provided information of the second energy storage devices.
Vickery teaches the battery memory stores characteristic information including one or more factors of battery (e.g., battery manufacturers, battery hardware/firmware 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vickery into the method of Li and Yang in order to managing energy storage devices.
Regarding claim 9, further Vickery discloses the method for capacity expansion of an energy storage system, wherein the factory-provided information comprises the characteristic parameter, or the factory-provided information comprises the characteristic parameter, date of production and a formula for calculating the characteristic parameter over time, (col. 5, line 65 – col. 6, line 19).
Allowable Subject Matter
8.	Claims 2, 3, and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 2 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein in a case that each of the second energy storage devices comprises one energy storage module, and each of the first energy storage devices comprises one storage module or at least two storage modules connected in series, and the second energy storage devices are to be added by serial connection, the controlling the charge/discharge power converter to charge or discharge the first energy storage devices until a proximity of a value of the characteristic parameter of at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836